DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 2 shows reference numeral “46”; however, it appears that it should be reference numeral “4b” as describe in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Page 13, line 15 delete “4” and replace it with --5--.  Page 17, line 17 delete “2” and replace it with –4-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 14 recite “and optionally based on a light curtain device signal”; which render the claims indefinite as it is not clear if the light curtain signal should be included or not.
Claims 2-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for inheriting the above deficiencies. 

Claim 3 recites the limitation "the protection device (21)" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardegger et al. (US 2011/0298579).
With respect to claim 1, 14, Hardegger discloses monitoring device (100, figure 1) for monitoring a boundary section of a safety zone (hazardous area, figure 3) for detecting an object (person 314, 334, 354) at least partially entering or leaving the safety zone through the boundary section, comprising: a light curtain device for detecting an object touching the boundary section (figure 2, paragraph 0036 discloses using light curtain); at least one radar device (TOF radar sensor, figure 3) for detecting a movement direction of the object (person) relative to the boundary section and/or a material property of the object; and an evaluation device (controller 120, figure 1 analyzes the signal from TOF radar and emits a result) for emitting an evaluation result based on a radar device signal (RDS,) from the radar device (signals from TOF radar 140, figure 1) and optionally based on a light curtain device signal (LDS) from the light curtain device.
With respect to claim 2, Hardegger discloses the monitoring device according to claim 1, further comprising a protection device for emitting a warning signal and/or performing a predetermined protective measure based on the evaluation result.  Figure 1, paragraphs 0026, 0030 discloses providing signals and adjusting the operation of the machine, accordingly.


With respect to claim 9, Hardegger discloses the monitoring device according to claim 1, wherein the light curtain device comprises a plurality of light emitting elements arranged on or at a first support element and a plurality of light receiving elements arranged on or at a second support element, the boundary section being between the support elements.  Figure 2 discloses that the light curtain sends/receives plurality of beams between transmitter and receivers at support elements.
With respect to claims 10-11, Hardegger discloses the monitoring device according to claim 9, wherein the radar device comprises a radar sender and a radar receiver, the radar sender and the radar receiver being arranged at a predetermined distance from the first and the second support element, wherein the radar device comprises a radar sender and a radar receiver, the radar sender and the radar receiver being arranged at or on at least one of the first and/or second support element. Hardegger discloses providing multiple radars TOF at multiple location at or a distance from the support elements, figures 4, 7-8.
With respect to claim 12, Hardegger discloses the monitoring device according to claim 1, wherein the safety zone is situated between the radar device and the light 
With respect to claim 13, Hardegger discloses a factory arrangement comprising: a safety zone delimited by at least one boundary section, wherein, in the safety zone, at least one factory device is arranged and implemented to perform a predetermined function; and a monitoring device according to claim 1, implemented to detect if an object at least partially enters or leaves the safety zone through the boundary section.  Figure 7-8 and 13 disclose providing the monitoring devices in a factory with factory devices.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardegger et al. (US 2011/0298579).
With respect to claims 5-6, Hardegger discloses the monitoring device according to claim 1, wherein the radar device has a detection region (see detection region of TOF, figure 3).  Hardegger; however, does not expressly disclose wherein the radar device and the light curtain device are arranged such that the detection region at least partially overlaps with the boundary section.

It would have been obvious to a person having ordinary skill in the art to have made the light curtain of figure 3 overlap with TOF radar region of figure 3, for the purpose of providing a more secure setting that provides a robust indication of the person in the safety zone.
With respect to claims 7-8, Hardegger discloses the monitoring device according to claim 5; except for, wherein the detection region has an elongated shape with a detection axis, and the radar device and the light curtain device are arranged such that the detection axis runs parallel to the boundary section, wherein the detection region has an elongated shape with a detection axis, and the radar device and the light curtain device are arranged such that the detection axis runs perpendicular to the boundary section.
Hardegger discloses providing multiple radars TOF at multiple location, figures 4, 7-8.
It would have been obvious to a person having ordinary skill in the art to include the light curtain and the radars TOF to be in a parallel or perpendicular to the boundary section, for the purpose of detecting objects in multiple locations.
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Byrne (US 10,215,852) for discloses providing radar for a robot to monitor object locations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CARLOS AMAYA/Primary Examiner, Art Unit 2836